Title: To James Madison from William C. C. Claiborne, 1 October 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


1 October 1804, New Orleans. “I have the honor to introduce to your acquaintance Messrs. Derbigney, Sauve, and Detrahan, and to request that you would be so obliging as to present them to the President. These Gentlemen have been selected by many of their fellow Citizens to bear a Memorial to Congress, which treats upon subjects interesting to Louisiana, and to make such explanations as may be desired.
“Permit me to add, that Messrs. Derbigney, Suave and Detrahan are ancient Inhabitants of Louisiana, and highly respectable in private Life.”
